Citation Nr: 1410847	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered.

The Veteran's service treatment records that are associated with the claims file include an entrance examination, but there is no separation examination report.  However, there is an indication that the Veteran had a separation examination at the Mcafee U.S. Army Health Clinic because there is a form dated in July 1978 that the Veteran signed indicating that he "underwent a separation medical examination more than 3 working days prior" to separation.  VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making requests for relevant records from a federal department or agency.  Attempts should be made to obtain the Veteran's separation examination report.

Further, the Veteran has not been afforded a VA examination.  At the Board hearing, the Veteran claimed he began suffering hearing loss and tinnitus during service.  VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran is entitled to a VA examination and a medical opinion on his claims for service connection for hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to attempt to obtain missing service treatment records, including the separation examination, which may have been conducted at Mcafee U.S. Army Health Clinic prior to July 15, 1978.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records (to include the separation examination) and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate examination in order to determine the etiology of any hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to answer the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral hearing loss, and, if so, whether bilateral hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has tinnitus, and, if so, whether the tinnitus had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


